             Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 1 of 15

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com                                  USDC SDNY
Brieanne Scully (BS 3711)                                DOCUMENT
bscully@ipcounselors.com                                 ELECTRONICALLY FILED
Danielle S. Yamali (DY 4228)                             DOC #:
dfutterman@ipcounselors.com                              DATE FILED: 10/8/2020
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SMART STUDY CO., LTD.,
                                                           20-cv-6458 (VEC)
 Plaintiff

 v.                                                        PRELIMINARY
                                                        INJUNCTION ORDER
 AOVCL GLOBAL INC, BIGBUTER, BJQHAN,
 BORANG,     CHENGBO,   DRAGON   BABA,
 EOSOLAR, HLENYOY, IEUMAZ, INNOHERO,
 JAMLLY, KANGKANG DIRECT, LEBERY,
 LICIEN SUNSHINE, LONGMENGMENG, MISS
 LUOPAN, MITY RAIN, MIXTOYS, MOTORUS93,
 MSUYDSN , NAMI PRODUCTS, NETELUO ,
 OLIVILO , ROHERO, SAKOLLA, SHOP AND
 HAPPY,    SLIGHTECH  NORTH    AMERICA,
 TICIAGA, TINABLESS COME STORE and
 WENSTYER,

 Defendants
 Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 2 of 15

                            GLOSSARY

Term                 Definition
Plaintiff or Smart   Smart Study Co., Ltd.
Defendants           AOVCL GLOBAL INC, BigButer, bjqhan, Borang,
                     Chengbo, Dragon BaBa, Eosolar, HLenyoy, Ieumaz,
                     Innohero, Jamlly, KangKang Direct, LEBERY, Licien
                     Sunshine, LONGMENGMENG, Miss Luopan, Mity
                     Rain, Mixtoys, Motorus93, msuydsn , Nami Products,
                     NETELUO , OLIVILO , Rohero, Sakolla, Shop and
                     Happy, Slightech North America, TICIAGA, Tinabless
                     Come Store and Wenstyer
Amazon               Amazon.com, a Seattle, Washington-based, online
                     marketplace and e-commerce platform owned by
                     Amazon.com, Inc., a Delaware corporation, that allows
                     manufacturers and other third-party merchants, like
                     Defendants, to advertise, distribute, offer for sale, sell
                     and ship their retail products, which, upon information
                     and belief, primarily originate from China, directly to
                     consumers worldwide and specifically to consumers
                     residing in the U.S., including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411, New York, NY 10016
Complaint            Plaintiff’s Complaint filed on August 14, 2020
Application          Plaintiff’s Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                     authorizing bifurcated and alternative service and 5) an
                     order authorizing expedited discovery filed on August
                     14, 2020
Yang Dec.            Declaration of Su Jeong Yang in Support of Plaintiff’s
                     Application
Yamali Dec.          Declaration of Danielle S. Yamali in Support of
                     Plaintiff’s Application
Baby Shark Content   One of Smart’s most successful creations, which is the
                     Pinkfong “Baby Shark” song and viral music video
                     with characters
Baby Shark           U.S. Trademark Serial Application Nos.: 79/253,035
Applications         for registration of “BABY SHARK” for a variety of
                     goods in Classes 41, 25, 16 and 9; 79/252,869 for
                     registration of               for a variety of goods in
                     Class 41; 79/249,403 for registration of “PINKFONG
                     BABY SHARK” for a variety of goods in Classes 24
                     and 21; 88/396,786 for registration of “PINKFONG
                     BABY SHARK” for a variety of goods in Class 25;

                                   i
 Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 3 of 15

                       88/529,984 for registration of “PINKFONG” for a
                       variety of goods in Class 2, 3, 9, 14, 16, 18, 20, 21, 24,
                       25, 26, 27, 28, 29, 30, 32, 41; 88/530,086 for
                       registration of “BABY SHARK” for a variety of goods
                       in Class 2, 3, 9, 14, 16, 18, 20, 21, 24, 25, 26, 27, 28,
                       29, 30, 32, 41; 88/594,141 for “PINKFONG” for a
                       variety of goods in Class 5; and 88/594,122 for “BABY
                       SHARK” for a variety of goods in Class 5
Baby Shark             U.S. Trademark Registration Nos.: 5,803,108 for
Registrations          “BABY SHARK” for a variety of goods in Class 28;
                       5,483,744 for “PINKFONG” for a variety of goods in
                       Classes 3 and 21; 5,327,527 for “PINKFONG” for a
                       variety of goods in Classes 9, 16 and 28; 4,993,122 for
                       “PINKFONG” a variety of goods in Classes 9 and 25;
                       and 6,021,523 for                                for a
                       variety of goods in Class 28
Baby Shark Marks       The Baby Shark Registrations and Baby Shark
                       Applications
Baby Shark Works       U.S. Copyright Registration Nos.: VA 2-130-856,
                       covering Baby Shark; VA 2-130-847, covering Daddy
                       Shark; VA 2-130-854, covering Mommy Shark; VA 2-
                       131-983, covering Pink Fong Mascot; SR 823-609,
                       covering Baby Shark (Sound Recording and Music);
                       PA 2-142-905, covering Baby Shark (Motion Picture)
Baby Shark Products    Smart has developed and initiated an extensive
                       worldwide licensing program for a wide variety of
                       consumer products such as toys, sound books, t-shirts,
                       associated with and/or related to the Baby Shark
                       Content
Counterfeit Products   Products bearing or used in connection with the Baby
                       Shark Marks and/or Baby Shark Works, and/or
                       products in packaging and/or containing labels and/or
                       hang tags bearing the Baby Shark Marks and/or Baby
                       Shark Works, and/or bearing or used in connection with
                       marks and/or artwork that are confusingly or
                       substantially similar to the Baby Shark Marks and/or
                       Baby Shark Works and/or products that are identical or
                       confusingly or substantially similar to the Baby Shark
                       Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Amazon, as well
                       as any and all as yet undiscovered accounts with
                       additional online marketplace platforms held by or
                       associated with Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,

                                    ii
  Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 4 of 15

                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         Amazon.com, Inc., Amazon Payments, Inc. (“Amazon
                         Pay”), PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                         engage in the processing or transfer of money and/or
                         real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by Amazon, such as Amazon.com, as well
                         as any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
           Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 5 of 15




        WHERAS, Plaintiff having moved ex parte on August 14, 2020 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

        WHEREAS, the Court entered an Order granting Plaintiff’s Application on September 25,

2020 which ordered Defendants to appear on October 6, 2020 at 3:00 p.m. to show cause why a

preliminary injunction should not issue (“Show Cause Hearing”);

        WHEREAS, on September 29, 2020, Plaintiff filed a request for modification of Section

II(B) of the TRO;

        WHEREAS, on September 29, 2020, the Court entered an Order modifying the TRO and

adjourning the Show Cause Hearing to October 8, 2020 at 3:30 p.m. (“September 29, 2020

Order”);

        WHEREAS, on October 1, 2020, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, September 29, 2020 Order and all

papers filed in support of the Application on each and every Defendant, except Defendant Cliff

Home;

        WHEREAS, on October 8, 2020 at 3:30 p.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

        pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

        Procedure 65 and Section 34 of the Lanham Act.



                                                 1
  Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 6 of 15




a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and determination of this

   action or until further order of the Court:

       i. manufacturing, importing, exporting, advertising, marketing, promoting,

          distributing, displaying, offering for sale, selling and/or otherwise dealing in

          Counterfeit Products or any other products bearing the Baby Shark Marks

          and/or Baby Shark Works and/or marks or artwork that are confusingly or

          substantially similar to, identical to and constitute a counterfeiting and/or

          infringement of the Baby Shark Marks and/or Baby Shark Works;

      ii. directly or indirectly infringing in any manner any of Plaintiff’s Baby Shark

          Marks and/or Baby Shark Works;

      iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

          Baby Shark Marks and/or Baby Shark Works, to identify any goods or services

          not authorized by Plaintiff;

      iv. using any of Plaintiff’s Baby Shark Marks and/or Baby Shark Works or any

          other marks and/or artwork that are confusingly or substantially similar to the

          Baby Shark Marks and/or Baby Shark Works on or in connection with

          Defendants’ manufacturing, importing, exporting, advertising, marketing,

          promoting, distributing, displaying, offering for sale, selling and/or otherwise

          dealing in Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

          action which is likely to cause confusion, cause mistake and/or to deceive

          members of the trade and/or the public as to the affiliation, connection or



                                          2
  Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 7 of 15




          association of any product manufactured, imported, exported, advertised,

          marketed, promoted, distributed, displayed, offered for sale or sold by

          Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

          any product manufactured, imported, exported, advertised, marketed,

          promoted, distributed, displayed, offered for sale or sold by Defendants and

          Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

          disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

          computer files, data, business records, documents or any other records or

          evidence relating to their User Accounts, Merchant Storefronts or Defendants’

          Assets and the manufacture, importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

          creating and/or utilizing any other platform, User Account, Merchant Storefront

          or any other means of importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products for the purposes of circumventing or otherwise avoiding the

          prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

          engaging in any of the activities referred to in subparagraphs 1(a)(i) through

          1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby



                                         3
  Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 8 of 15




   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

            Merchant Storefronts, including, without limitation, continued operation of

            Defendants’ User Accounts and Merchant Storefronts insofar as they are

            connected to the Counterfeit Products;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise



                                             4
     Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 9 of 15




              disposing of and/or dealing with any computer files, data, business records,

              documents or any other records or evidence relating to the Defendants’ User

              Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

              importation, exportation, advertising, marketing, promotion, distribution,

              display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs 1(a)(i) through

              1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall



                                             5
 Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 10 of 15




        provide written responses under oath to such interrogatories within fourteen (14) days

        of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

        34 of the Federal Rules of Civil Procedure and Defendants who are served with this

        Order, their respective officers, employees, agents, servants and attorneys and all

        persons in active concert or participation with any of them who receive actual notice of

        this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff’s counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.      account numbers;

 ii.       current account balances;

 iii.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 iv.       any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents, and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants’ Financial Accounts;

  v.       any and all deposits and withdrawal during the previous year from each and every

           of Defendants’ Financial Accounts and any and all supporting documentation,



                                              6
  Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 11 of 15




        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

        and

  x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

        Products, or any other products bearing one or more of the Baby Shark Marks

        and/or Baby Shark Works and/or marks or artwork that are confusingly or

        substantially similar to, identical to and constitute a counterfeiting and/or



                                          7
         Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 12 of 15




                  infringement of the Baby Shark Marks and/or Baby Shark Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                  and listing history under such accounts and Defendants’ Financial Accounts with

                  any and all Financial Institutions associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts; and

        iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the Baby Shark Marks and/or Baby Shark



                                                   8
    Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 13 of 15




            Works and/or marks or artwork that are confusingly or substantially similar to,

            identical to and constitute an infringement of the Baby Shark Marks and/or Baby

            Shark Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

       NutStore, a large mail link created through Rmail.com or via website publication

       through    a   specific   page   dedicated    to   this   Lawsuit    accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

       of this Order, to Defendants’ e-mail addresses as identified by Amazon pursuant to

       Paragraph V(C) of the TRO or may otherwise be determined.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal will be able to download a PDF copy of this Order via electronic mail to EE

            Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a true and correct copy of this Order via Federal Express to

            Amazon.com, Inc. at Corporation Service Company 300 Deschutes Way SW, Suite



                                             9
     Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 14 of 15




           304, Tumwater, WA 98501, (ii) a PDF copy of this Order or (iii) a link to a secure

           website where Amazon.com, Inc. and Amazon Pay will be able to download a PDF

           copy of this Order via electronic mail to Deana Ahn counsel for Amazon Pay, at

           deanaahn@dwt.com and amazonsubpoenas@dwt.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.’s      Customer       Service       Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to PingPong Global Solutions Inc.’s Legal Department at

           legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

   the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.




                                             10
        Case 1:20-cv-06458-VEC Document 6 Filed 10/08/20 Page 15 of 15




SO ORDERED.
            8
SIGNED this _____        October
                  day of ____________,          4:00 p.m.__.m.
                                       2020, at _______
New York, New York

                                                   _________________________________
                                                   HON. VALERIE E. CAPRONI
                                                   UNITED STATES DISTRICT JUDGE




                                           11
